DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (25, 29, 32, 36, 39, 43) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims () of U.S. Patent No. 11,030,769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant Application
US Patent
25. An apparatus to classify a first retail product tag image, the apparatus comprising: memory; instructions; and at least one processor to execute the instructions to: determine, based on operations, a first visual feature of the first retail product tag image, the first retail product tag image corresponding to a first retailer category; generate a feature descriptor corresponding to the first retail product tag image based on (a) a first image descriptor, the first image descriptor indicative of the first visual feature, and (b) a category signature, the category signature indicative of the first retail category; generate a first probability value associated with a first type of promotional product tag and a second probability value associated with a second type of promotional product tag, the second type of promotional product tag different than the first type of promotional product tag; and determine a respective one of the first type of promotional product tag of the second type of promotional product tag of the first retail product tag image based on the first probability value and second probability value to differentiate the first retail product tag image corresponding to the first retailer category from a second retail product tag image corresponding to a second retailer category.
1. An apparatus to classify a retail product tag, the apparatus comprising: a feature extractor to generate a first image descriptor based on a first image of a first retail product tag corresponding to a first retailer category, the first image descriptor representative of one or more visual features of the first retail product tag; a feature descriptor generator to generate a feature descriptor corresponding to the first retail product tag based on the first image descriptor and a first category signature corresponding to the first retailer category, wherein the feature descriptor is at least twice a bit length of the first image descriptor; and a classifier to: generate a first probability value corresponding to a first type of promotional product tag and a second probability value corresponding to a second type of promotional product tag based on the feature descriptor; and determine whether the first retail product tag corresponds to the first type of promotional product tag or the second type of promotional product tag based on the first probability value and the second probability value.
32. A non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to at least: determine, based on operations, a first visual feature of a first retail product tag image, the first retail product tag image corresponding to a first retailer category; generate a feature descriptor corresponding to the first retail product tag image based on (a) a first image descriptor, the first image descriptor indicative of the first visual feature, and (b) a category signature, the category signature indicative of the first retail category; generate a first probability value associated with a first type of promotional product tag and a second probability value associated with a second type of promotional product tag, the second type of promotional product tag different than the first type of promotional product tag; and determine a respective one of the first type of promotional product tag of the second type of promotional product tag of the first retail product tag image based on the first probability value and second probability value to differentiate the first retail product tag image corresponding to the first retailer category from a second retail product tag image corresponding to a second retailer category.
11. A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least: generate a first image descriptor based on a first image of a first retail product tag corresponding to a first retailer category, the first image descriptor representative of one or more visual features; generate a feature descriptor corresponding to the first retail product tag based on the first image descriptor and a first category signature corresponding to the first retailer category, wherein the feature descriptor is at least twice a bit length of the first image descriptor; generate a first probability value corresponding to a first type of promotional product tag and a second probability value corresponding to a second type of promotional product tag based on the feature descriptor; and determine whether the first retail product tag corresponds to the first type of promotional product tag or the second type of promotional product tag based on the first probability value and the second probability value.
39. A method to classify a first retail product tag image, the method comprising: determining, based on operations, a first visual feature of the first retail product tag image, the first retail product tag image corresponding to a first retailer category; generating a feature descriptor corresponding to the first retail product tag image based on (a) a first image descriptor, the first image descriptor indicative of the first visual feature, and (b) a category signature, the category signature indicative of the first retail category; generating a first probability value associated with a first type of promotional product tag and a second probability value associated with a second type of promotional product tag, the second type of promotional product tag different than the first type of promotional product tag; and determining a respective one of the first type of promotional product tag of the second type of promotional product tag of the first retail product tag image based on the first probability value and second probability value to differentiate the first retail product tag image corresponding to the first retailer category from a second retail product tag image corresponding to a second retailer category.
18. A method comprising: generating, by executing an instruction with a processor, a first image descriptor based on a first image of a first retail product tag corresponding to a first retailer category, the first image descriptor representative of one or more visual features; generating, by executing an instruction with a processor, a feature descriptor corresponding to the first retail product tag based on the first image descriptor and a first category signature corresponding to the first retailer category, wherein the feature descriptor is at least twice a bit length of the first image descriptor; generating, by executing an instruction with a processor, a first probability value corresponding to a first type of promotional product tag and a second probability value corresponding to a second type of promotional product tag based on the feature descriptor; and determining, by executing an instruction with a processor, whether the first retail product tag corresponds to the first type of promotional product tag or the second type of promotional product tag based on the first probability value and the second probability value.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in each of the independent claims.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, in the manner as claimed, for the benefit of optimizing the system.  (Claims (29, 31, 36, 38, 43) have been analyzed and rejected w/r to claims (1, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (25-28, 32-35, 39-42) are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al. (hereinafter Gokturk)(US Publication 2012/0117072 A1)
Re claim 25, Gokturk discloses an apparatus to classify a first retail product tag image, the apparatus comprising: memory (See fig. 2 where it teaches a memory); instructions (See fig. 2; ¶ 27 where it teaches instructions); and at least one processor (See fig. 2 where it teaches a processor) to execute the instructions to: determine, based on operations, a first visual feature of the first retail product tag image, the first retail product tag image corresponding to a first retailer category (See fig. 4: 401-404; figs. 6-7 & ¶ 31 where it teaches a region of an image of a shoe that contains the ankle of the shoe is the region above the region that contains the heel of the shoe; determines the location of the heel of the shoe based on the presence of a specific set of shape features; ¶ 35 where it teaches based on the word “shoe” appearing in the text data, the system may select the “shoe toe type” category as being applicable to the product; ¶ 37 where it teaches selecting a label in the “shoe toe type” category described earlier.  This category has four possible attributes that correspond to “open toe”, “pointy toe”, “round toe”, or “square toe”; ¶ 45 where it teaches extracting shapes features from an image; ¶s 52-53 where it teaches shapes features can include contour features of the various sub-regions, shape features internal to the sub-regions, features incorporating special distribution of image features.  The category type can heavily influence the set of features that are extracted and used for that category.); generate a feature descriptor corresponding to the first retail product tag image based on (a) a first image descriptor, the first image descriptor indicative of the first visual feature, and (b) a category signature, the category signature indicative of the first retail category. (See fig. 4: 401-404; figs. 6-7 & ¶ 31 where it teaches a region of an image of a shoe that contains the ankle of the shoe is the region above the region that contains the heel of the shoe; determines the location of the heel of the shoe based on the presence of a specific set of shape features; ¶ 35 where it teaches based on the word “shoe” appearing in the text data, the system may select the “shoe toe type” category as being applicable to the product; ¶ 37 where it teaches selecting a label in the “shoe toe type” category described earlier.  This category has four possible attributes that correspond to “open toe”, “pointy toe”, “round toe”, or “square toe”; ¶ 45 where it teaches extracting shapes features from an image; ¶s 52-53 where it teaches shapes features can include contour features of the various sub-regions, shape features internal to the sub-regions, features incorporating special distribution of image features.  The category type can heavily influence the set of features that are extracted and used for that category.)
But the reference of Gokturk fails to explicitly teach generate a first probability value associated with a first type of promotional product tag and a second probability value associated with a second type of promotional product tag, the second type of promotional product tag different than the first type of promotional product tag; and determine a respective one of the first type of promotional product tag of the second type of promotional product tag of the first retail product tag image based on the first probability value and second probability value to differentiate the first retail product tag image corresponding to the first retailer category from a second retail product tag image corresponding to a second retailer category.
However, the reference of Gotkurk does suggest generate a first probability value associated with a first type of promotional product tag and a second probability value associated with a second type of promotional product tag, the second type of promotional product tag different than the first type of promotional product tag (See fig. 4: 401-404 & ¶s 32-37 where it teaches category probability distribution generators are modules that are capable of generating probability distributions for categories based on various product-related information.  For example, for shoes there may be category that corresponds to the shoe toe type, where the attributes in the category are “open toe”, “pointy toe”, “round toe”, or “square toe” (These are construed to be the promotional product tags).  A category probability distribution generator may take the product information for a particular shoe and generate the probabilities [0.25,.0.5,0.0,0.25] based on an image of the shoe.); and determine a respective one of the first type of promotional product tag of the second type of promotional product tag of the first retail product tag image based on the first probability value and second probability value to differentiate the first retail product tag image corresponding to the first retailer category from a second retail product tag image corresponding to a second retailer category. (See fig. 4: 405, 406, 407 & ¶s 32, 37 where it teaches the attribute with the largest value is selected.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Gotkurk, in the manner claimed and as taught by Almazan, for the benefit of determining an attribute label for a product. (See ¶ 6)

Re claim 26, Gokturk discloses wherein the operations include a convolution operation and a pooling operation to determine the first visual feature. (See fig. 3; ¶ 24)

Re claim 27, Gokturk discloses wherein the first image descriptor is based on the first visual feature and a second visual feature of the first retail product tag image. (See fig. 3; ¶ 24)

Re claim 28, Gokturk discloses wherein the at least one processor is to generate the feature descriptor by concatenating the category signature with the first image descriptor. (See fig. 4, 6-7; ¶ 31, 35, 37, 45, 52-53)

Claims (32, 39) have been analyzed and rejected w/r to claim 25 above.
Claims (33-35, 40-42) have been analyzed and rejected w/r to claims (26-28) above.

Allowable Subject Matter
Claims (30, 37, 44) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 9, 2022